DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on September 21, 2021. Claims 1, 3, 4, 8, 11, 13, and 14 have been amended. 

Response to Arguments
Applicant's arguments regarding the 112(b) rejection filed on September 21, 2021 have been fully considered but they are not persuasive. Applicant argued that the term “heating element” is an object which is called “heating element.” For example, Merriam-Webster defines a “heating element” as “the part of an electric heating appliance in which the electrical energy is transformed into heat.” However, the Examiner respectfully disagrees the argument. In accordance with MPEP 2181, In response to the Office action that finds that 35 U.S.C. 112(f) is invoked, if applicant does not want to have the claim limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f); or (2) amend the claim limitation in a way that avoids interpretation under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function). Applicant did not show sufficient structure to perform the claimed function and did not amend the claim limitation in a way that avoids interpretation under 35 U.S.C. 112(f). Therefore it is unclear whether the term “heating element” falls within the scope of 35 U.S.C. 112(f), the rejection under 35 U.S.C. 112(b) was appropriate.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification is devoid to provide any corresponding structure with respect to the claim limitation “heating element”.
In paragraph [0036] of the specification, “ultraviolet light” is described as the corresponding structure with respect to the claim limitation “sterilizing means”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “heating element” recited in claims 5 and 15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification (para. [0048, 0064] is devoid to provide any corresponding structure with respect to the claim limitation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Quick (US 2013/0001243 A1) in view of Ferry et al. (US 2012/0324643 A1).
As per claim 1, Quick discloses a dispenser (Fig. 5) comprising: 
a shower head housing (elbow 42, Fig. 5); 
a shower head (spigot 22, Fig. 5) housed within the shower head housing (see in Figs. 5-6 how spigot 22 is partially housed within elbow 42; para (0029] - ' ... an elbow 42 to which the spigot 22 is threadably coupled'); 
a tube (tube comprised of conduit 20, valve 30, Fig. 5) having a first end (first end of said tube defined as end coupled to elbow 42, Fig. 5) and a second end (second end of said tube defined as lowermost end of conduit 20, Fig. 5), wherein the first end is operably connected to the shower head (see Figs. 5-6; para (00271); 
a container adapter (cover 14, Fig. 5), wherein tube passes through the container adapter (see Figs. 5-6), wherein the container adapter is adapted to fit within an opening of a pre-package water container (container 12, Fig. 5; see how the radially inner portion of cover 14 is adapted to fit within the unmarked upper opening of container 12, Figs. 5-6)(Note: intended use); 
a pump housing (see unnumbered housing of pump 18, shown clearly in Fig. 5); 
a pump (pump 18, Fig. 5) located within the pump housing (Fig. 5- see how a pump is located within the outer housing), wherein the second end of the tube is operably connected to the pump (see Figs. 5-6; para (00271), wherein the pump is adapted to fit within the pre-packaged water container (Fig. 5-6 - see how pump housing 18 is positioned within the container 12)(Note: intended use). 
However, Quick fails to explicitly disclose the pre-package water container is a pre-package drinking water container.
Ferry teaches a dispenser comprising a pre-package drinking water container (20, see Para. [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Quick by, filing the container with drinking water as taught by Ferry, for the benefit of providing sterile eyewash (Para. [0020]).
As per claim 2, Quick as modified by Ferry discloses the dispenser of claim 1, and further teaches wherein the pump is operably connected to a rechargeable power source (28, Fig. 1, 5; para [0027], 'the pump 18 is powered by a rechargeable battery 28').
As per claim 3, Quick as modified by Ferry discloses the dispenser of claim 1, Ferry further discloses the pre-package drinking water container is a pre-packaged drinking water container containing sterilized, potable or distilled water (Para. [0020]). 
As per claim 11, Quick discloses a method for providing fluid (Fig. 5) comprising: 
inserting a pump housing (see unnumbered housing of pump 18, shown clearly in Fig. 5) within a container (container 12, Fig. 5), where the pump housing is part of a dispenser (water station 10, Fig. 5) comprising: 
a shower head housing (elbow 42, Fig. 5); 
a shower head (spigot 22, Fig. 5) housed within the shower head housing (see in Figs. 5-6 how spigot 22 is partially housed within elbow 42; para [0029] - ' ... an elbow 42 to which the spigot 22 is threadably coupled'); 
a tube (tube comprised of conduit 20, valve 30, Fig. 5) having a first end (first end of said tube defined as end coupled to elbow 42, Fig. 5) and a second end (second end of said tube defined as lowermost end of conduit 20, Fig. 5), wherein the first end is operably connected to the shower head (see Figs. 5-6; para (0027]); 
a container adapter (cover 14, Fig. 5), wherein tube passes through the container adapter (see Figs. 5-6), wherein the container adapter is adapted to fit within an opening of a pre-packaged water container (container 12, Fig. 5; see how the radially inner portion of cover 14 is adapted to fit within the unmarked upper opening of container 12, Figs. 5-6); 
the pump housing (see unnumbered housing of pump 18, shown clearly in Fig. 5); and 
a pump (pump 18, Fig. 5) located within the pump housing (Fig. 5 - see how a pump is located within the outer housing), wherein the second end of the tube is operably connected to the pump (see Figs. 5-6; para [0027]); 
placing the container adapter on the container (see Figs. 5-6; para (0026]), 
securing the container adapter to the pre-packaged water container (see para [0026]); and 
operating the pump to pump a fluid within the pre-packaged water container through the shower head (see para (0027]). 
However, Quick fails to explicitly disclose the pre-package water container is a pre-package drinking water container.
Ferry teaches a dispenser comprising a pre-package drinking water container (20, see Para. [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Quick by, filing the container with drinking water as taught by Ferry, for the benefit of providing sterile eyewash (Para. [0020]).
As per claim 12, Quick discloses the method of claim 11, and further teaches wherein the pump is operably connected to a rechargeable power source {28, Fig. 1, 5; para [0027], 'the pump 18 is powered by a rechargeable battery 28').
As per claim 13, Quick as modified by Ferry discloses the dispenser of claim 11, Ferry further discloses the pre-package drinking water container is a pre-packaged drinking water container containing sterilized, potable or distilled water (Para. [0020]). 

Claims 1 and 6-7, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman (US 5,111,538) in view of Ferry et al. (US 2012/0324643 A1).
	As per claim 1, Chapman discloses a dispenser (shower 10, Figs. 1, 4) comprising: 
a shower head housing (uppermost support portion 44, Figs. 1, 4, 6); 

a tube (tube comprised of water conduit 24 and siphon conduit 34, Figs. 1, 4) having a first end (first end of said tube defined as end coupled to shower head 25, Figs. 1, 4) and a second end (second end of said tube defined as lowermost end of siphon conduit 34, Fig. 4), wherein the first end is operably connected to the shower head (see Figs. 1, 4; col. 5, In. 33-36); 
a container adapter (lid 12, Fig. 4), wherein tube passes through the container adapter (see Fig. 4), wherein the container adapter is adapted to fit within an opening of a pre-package container (container 11, Figs. 1, 4; col. 4, In. 38-41 ); 
a pump housing (housing 35, Fig. 4); and 
a pump (pump 31, Fig. 4; col. 5, In. 37-45) located within the pump housing (see Fig. 1; col. 5, In. 58-61 ), wherein the second end of the tube is operably connected to the pump (see col. 5, In. 46-51 ), wherein the pump is adapted to fit within the pre-package container (said pump is capable of fitting within said container, see Figs. 1-4)(Note: intended use). 
However, Chapman fails to explicitly disclose the pre-package water container is a pre-package drinking water container.
Ferry teaches a dispenser comprising a pre-package drinking water container (20, see Para. [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chapman by, filing the container with drinking water as taught by Ferry, for the benefit of providing sterile eyewash (Para. [0020]).
As per claim 6, Chapman as modified by Ferry discloses the dispenser of claim 1, further comprising a strap (rope 49, Figs. 1, 3-4; col. 6, In. 53-57), wherein the strap is adapted to secure the powered water dispenser to prevent the container from being toppled (said strap is capable of securing said dispenser to prevent the container 11 from being toppled)(Note: intended use). 

As per claim 11, Chapman discloses a method for providing fluid comprising: 
inserting a pump housing (housing 35, Fig. 4) within a container (container 11, Figs. 1, 4; col. 4, In. 38-41 - see how the pump housing 35 is capable of being secured within the container), where the pump housing is part of a dispenser (shower 10, Figs. 1, 4) comprising: 
a shower head housing (uppermost support portion 44, Figs. 1, 4, 6); 
a shower head (shower head 25, Figs. 1, 4-5, 7-8) housed within the shower head housing (see Fig. 1; col. 6, In. 32-39); 
a tube (tube comprised of water conduit 24 and siphon conduit 34, Figs. 1, 4) having a first end (first end of said tube defined as end coupled to shower head 25, Figs. 1, 4) and a second end (second end of said tube defined as lowermost end of siphon conduit 34, Fig. 4 ), wherein the first end is operably connected to the shower head (see Figs. 1, 4; col. 5, In. 33-36); 
a container adapter (lid 12, Fig. 4), wherein tube passes through the container adapter (see Fig. 4), wherein the container adapter is adapted to fit within an opening of a pre-package water container (container 11, Figs. 1, 4; col. 4, In. 38-41 ); 
the pump housing (housing 35, Fig. 4); and 
a pump (pump 31, Fig. 4; col. 5, In. 37-45) located within the pump housing (see Fig. 1; col. 5, In. 58-61 ), wherein the second end of the tube is operably connected to the pump (see col. 5, In. 46-51 ); 
placing the container adapter on the pre-package container (see Figs. 1, 4 ), 
securing the container adapter to the pre-package  container (see Figs. 1, 4 - see how the container adapter is secured to the top of the container); and operating the pump to pump a fluid within the container through the shower head (see col. 5, In. 52-57). 

Ferry teaches a dispenser comprising a pre-package drinking water container (20, see Para. [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chapman by, filing the container with drinking water as taught by Ferry, for the benefit of providing sterile eyewash (Para. [0020]).
As per claim 16, Chapman as modified by Ferry discloses the method of claim 11, wherein the dispenser further comprises a strap (rope 49, Figs. 1, 3-4; col. 6, In. 53-57), wherein the strap is adapted to secure the powered water dispenser to prevent the container from being toppled (said strap is capable of securing said powered water dispenser to prevent the container 11 from being toppled by allowing the user to secure the container to pre-existing structure; Fig. 1 - see how the strap 49 can be separated into two separate straps for securement).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Quick and Ferry as applied in claims 1 and 11, and further in view of McCallum et al. (US 7,757,636 B2).
As per claim 4, Quick as modified by Ferry discloses the dispenser of claim 1, but does not disclose the dispenser further comprising an LED mounted on the pump housing so that the LED illuminates a level of water within the pre-packaged drinking water container when the pump housing is located within the pre-package drinking water container. 
However, McCallum teaches a water fountain device (100) comprising a pump (506) disposed within a pump housing (Fig. 5), the pump housing including an LED (522) mounted on the pump housing so that the LED illuminates a level of water within the water container when the pump housing is located within the water container (Col. 12 lines 16-34). 

As per claim 14, Quick as modified by Ferry discloses the method of claim 11, but does not disclose the dispenser further comprising an LED mounted on the pump housing so that the LED illuminates a level of water within the pre-packaged drinking water container when the pump housing is located within the pre-package drinking water container. 
However, McCallum teaches a water fountain device (100) comprising a pump (506) disposed within a pump housing (Fig. 5), the pump housing including an LED (522) mounted on the pump housing so that the LED illuminates a level of water within the water container when the pump housing is located within the water container (Col. 12 lines 16-34). 
It is noted by the Examiner that the prior art to McCallum and the instant invention are directed to a water container as water supply. In accordance with MPEP 2141.01(1), a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). In this instant case, the prior art to McCallum is reasonably pertinent to the problem faced by the inventor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Quick, by incorporating the LED (522) as taught by McCallum on the pump housing (18) of Quick, for the benefit of illuminating the water reservoir to create a special visual effect (Col. 5 lines 7-21).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Quick and Ferry as applied in claim 1, and further in view of Nazworth (US 3,939,503).
As per claim 8, Quick as modified by Ferry discloses the dispenser of claim 1, but does not disclose the tube is adapted to be telescoping.
However, Nazworth teaches a dispensing device comprising a tube 20, wherein the tube is adapted to be telescoping (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Quick, by incorporating the telescoping .

Claims 2, 5, 9, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman and Ferry as applied in claim 1 above, and further in view of Adrian (US 2003/0097710 A1).
As per claim 2, Chapman as modified by Ferry discloses the dispenser of claim 1, but does not specifically disclose wherein the pump is operably connected to a rechargeable power source. 
However, Adrian teaches a portable shower (portable shower 10, Fig. 1) wherein the power source is rechargeable (see para (0021]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the functionality of a rechargeable power source as taught by Adrian with the portable shower disclosed by Chapman, thereby cutting back on waste produced by spent, single-use batteries. 
As per claim 5, Chapman as modified by Ferry discloses the dispenser of claim 1, further comprising a heating element (gas burner 13, Figs. 1, 4; col. 4, In. 42-51 ), but does not specifically disclose wherein the heating element is mounted on the pump housing. 
However, Adrian teaches a portable shower (portable shower 10, Fig. 1) having a heating element (heat transfer conduit 56, Figs. 4-8; para (0046]) and a pump (pump 20, Fig. 2; paras (0039-0042]) wherein the heating element is in-line and downstream from the pump (see Fig. 2) and mounted on a housing (see how heat transfer conduit 56 is mounted on the housing 52 of the heating assembly 50, Figs. 4-8; para (0046]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an in-line, downstream heating element as taught by Adrian to replace the gas burner disclosed by Chapman and be mounted on and above said pump housing. 

However, Adrian teaches a portable shower (portable shower 10, Fig. 1) having a pump (pump 20, Fig. 2; paras [0039-0042]) wherein the power source is a vehicular power source (see para [0021]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the ability to utilize a vehicular power source as taught by Adrian with the portable shower disclosed by Chapman, thereby cutting back on waste produced by spent, single-use batteries. 
As per claim 12, Chapman as modified by Ferry discloses the method of claim 11, but does not specifically disclose wherein the pump is operably connected to a rechargeable power source. 
However, Adrian teaches a portable shower (portable shower 1 O, Fig. 1) wherein the power source is rechargeable (see para (0021]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the functionality of a rechargeable power source as taught by Adrian with the portable shower disclosed by Chapman, thereby cutting back on waste produced by spent, single-use batteries. 
As per claim 15, Chapman as modified by Ferry discloses the method of claim 11, wherein the dispenser further comprises a heating element (gas burner 13, Figs. 1, 4; col. 4, In. 42-51 ), but does not specifically disclose wherein the heating element is mounted on the pump housing. 
However, Adrian teaches a portable shower (portable shower 10, Fig. 1) having a heating element (heat transfer conduit 56, Figs. 4-8; para (0046]) and a pump (pump 20, Fig. 2; paras [0039-0042]) wherein the heating element is in-line and downstream from the pump (see Fig. 2) and mounted on a housing (see how heat transfer conduit 56 is mounted on the housing 52 of the heating assembly 50, Figs. 4-8; para (0046]). Accordingly, it would have been obvious 
As per claim 19, Chapman as modified by Ferry discloses the method of claim 11, but does not specifically disclose wherein the pump is operably connected to a vehicular power source. 
However, Adrian teaches a portable shower (portable shower 10, Fig. 1) having a pump (pump 20, Fig. 2; paras [0039-0042]) wherein the power source is a vehicular power source (see para [0021]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the ability to utilize a vehicular power source as taught by Adrian with the portable shower disclosed by Chapman, thereby cutting back on waste produced by spent, single-use batteries.


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman and Ferry as applied in claims 1 and 11, and further in view of McCallum et al. (US 7,757,636 B2).
As per claim 4, Chapman as modified by Ferry discloses the dispenser of claim 1, but does not disclose the dispenser further comprising an LED mounted on the pump housing so that the LED illuminates a level of water within the pre-packaged drinking water container when the pump housing is located within the pre-package drinking water container. 
However, McCallum teaches a water fountain device (100) comprising a pump (506) disposed within a pump housing (Fig. 5), the pump housing including an LED (522) mounted on the pump housing so that the LED illuminates a level of water within the water container when the pump housing is located within the water container (Col. 12 lines 16-34). 

As per claim 14, Chapman as modified by Ferry discloses the method of claim 11, but does not disclose the dispenser further comprising an LED mounted on the pump housing so that the LED illuminates a level of water within the pre-packaged drinking water container when the pump housing is located within the pre-package drinking water container. 
However, McCallum teaches a water fountain device (100) comprising a pump (506) disposed within a pump housing (Fig. 5), the pump housing including an LED (522) mounted on the pump housing so that the LED illuminates a level of water within the water container when the pump housing is located within the water container (Col. 12 lines 16-34). 
It is noted by the Examiner that the prior art to McCallum and the instant invention are directed to a water container as water supply. In accordance with MPEP 2141.01(1), a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). In this instant case, the prior art to McCallum is reasonably pertinent to the problem faced by the inventor. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Quick, by incorporating the LED (522) as taught by McCallum on the pump housing (18) of Quick, for the benefit of illuminating the water reservoir to create a special visual effect (Col. 5 lines 7-21).

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman and Ferry as applied in claims 1 and 11, and further in view of Takagi et al. (US 7,235,176 B1).
As per claim 10, Chapman as modified by Ferry discloses the dispenser of claim 1, but does not explicitly disclose it further comprising sterilizing means for water. 
However, Takagi teaches a shower head for sterilizing and purifying water (see entire Abstract; Figs. 2-6; col 9, In 24-32, 'sterilizes or disinfects the harmful bacteria'; col 10, In 28-40, 'a water purification function and a sterilizing function'). Accordingly, it would have been obvious 
As per claim 20, Chapman as modified by Ferry discloses the method of claim 11, but does not explicitly disclose wherein the dispenser further comprises a sterilizing means for water. 
However, Takagi teaches a shower head for sterilizing and purifying water (see entire Abstract; Figs. 2-6; col 9, In 24-32, 'sterilizes or disinfects the harmful bacteria'; col 10, In 28-40, 'a water purification function and a sterilizing function'). Accordingly, it would have been obvious to a person having ordinary skill in the art to have applied the teachings of Takagi to the water dispenser disclosed by Chapman to provide a user with sterilized water.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Quick and Ferry as applied in claim 11, and further in view of Yeiser (US 2006/0255176 A1).
As per claim 17, Quick discloses the method of claim 11, but does not specifically disclose the method further comprising an LED lighting source mounted to the shower head housing.
However, Yeiser discloses an LED lighting source mounted to the shower head housing (Para. [0025]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an LED lighting source as taught by Yeiser with the shower head disclosed by Quick to provide visual effects for stimulation or relaxation (Para. [0025]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Quick and Ferry as applied in claim 11, and further in view of Allison et al. (US 4,688,276 A).

However, Allison discloses an eye rinse attachment (see Figs. 1-2) that can be universally threadably attached to a pipe (pipe 12, Figs. 1- 2; col. 1, In. 6-9, 35-36 - 'In accordance with the present invention an assembly is provided which permits almost any sink faucet to be converted to an eye wash station ... a valve body is provided with a threaded inlet attachable to a standard faucet'). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an eye rinse attachment as taught by Allison with the portable shower disclosed by Quick to be interchangeable with the shower head and thereby account for emergency and/or hazmat situations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752